Exhibit 10.4

Restricted Stock Unit Agreement

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated [INSERT DATE HERE]
(the “Grant Date”) is by and between Career Education Corporation, a Delaware
corporation (the “Company”), and Todd Nelson (the “Grantee”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Career Education Corporation 2008
Incentive Compensation Plan, as amended (the “Plan”).

1. Grant of Restricted Stock Units. Subject to and upon the terms and conditions
set forth in this Agreement and the Plan, the Committee granted to the Grantee
the following number of Restricted Stock Units (the “RSUs”) on the Grant Date,
and the Grantee hereby accepts the grant of the RSUs as set forth herein:

 

Total Number of Restricted Stock Units Granted and Available for Vesting under
this Agreement:    [INSERT NUMBER OF RSUs]

2. Limitations on Transferability. At any time prior to the Settlement Date, the
RSUs, or any interest therein, cannot be directly or indirectly transferred,
sold, assigned, pledged, hypothecated, encumbered or otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Sections 5 and 6 of this
Agreement, the RSUs shall cease to be restricted and shall become
non-forfeitable (thereafter being referred to as “Vested Shares”) in four equal
installments on each of September 14, 2016, 2017, 2018 and 2019 (each a “Vesting
Date”); provided, however, that a whole number of RSUs shall vest on each
Vesting Date and the Company shall accordingly allocate such RSUs across the
Vesting Dates as evenly as possible.

Notwithstanding the foregoing, and subject to Sections 5 and 6 below, in the
event that the Grantee incurs a Termination of Service prior to any Vesting
Date, any RSUs that were unvested at the date of such Termination of Service
shall be immediately forfeited to the Company.

4. Crediting and Settling RSUs.

(a) RSU Accounts. The Company shall establish an account on its books for each
grantee who receives a grant of RSUs (the “RSU Account”). The RSUs granted
hereby shall be credited to the Grantee’s RSU Account as of the Grant Date. The
RSU Account shall be maintained for record keeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to the RSU Account. The obligation to make
distributions of securities or other amounts credited to the RSU Account shall
be an unfunded, unsecured obligation of the Company.

(b) Settlement of RSU Accounts. The Company shall settle the RSU Account by
delivering to the holder thereof (who may be the Grantee or his Beneficiary, as
applicable) a number of Shares equal to the whole number of Vested Shares
underlying the RSUs then credited to the Grantee’s RSU Account (or a specified
portion in the event of any

 

1



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

partial settlement). The Settlement Date for all RSUs credited to a Grantee’s
RSU Account shall be as soon as administratively practical following when the
Restrictions applicable to any portion of the RSUs granted hereby have lapsed,
but in no event shall such Settlement Date be later than March 15 of the
calendar year following the calendar year in which the Restrictions applicable
to an the RSUs have lapsed.

5. Termination of Service. Subject to Section 6, the provisions of this
Section 5 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to an applicable Vesting Date set forth in Section 3:

(a) If the Grantee incurs a Termination of Service either (i) by the Company
without Cause, or (ii) by the Grantee for Good Reason (as defined in the that
certain Letter Agreement between the Grantee and the Company dated as of
July 30, 2015), then any RSUs that had not become Vested Shares prior to the
date of the Termination of Service shall become Vested Shares, and, as of the
applicable Settlement Date, the Grantee shall be entitled to receive an amount
determined pursuant to Section 4 hereof.

(b) If the Grantee incurs a Termination of Service because of his death or
Disability, any RSUs that had not become Vested Shares prior to the date of the
Termination of Service shall become Vested Shares, and, as of the applicable
Settlement Date, the Grantee (or his Beneficiary, as applicable) shall be
entitled to receive an amount determined pursuant to Section 4 hereof.

(c) If the Grantee incurs a Termination of Service for any reason other than
those reasons described in the forgoing Sections 5(a) and 5(b), then any RSUs
that had not become Vested Shares prior to the date of the Termination of
Service shall be immediately forfeited to the Company.

6. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the RSUs as are provided for in the Plan.

7. Stock Certificates and Escrow. On each Settlement Date, the Company, at its
election, shall either (a) credit any Shares issued to the Grantee pursuant
hereto through a book entry on the records kept by the Company’s stockholder
record keeper, or (b) issue certificates for such Shares.

8. Liability of the Company. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance and transfer of any Shares pursuant to this Agreement
shall relieve the Company of any liability with respect to the non-issuance or
transfer of the Shares as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain all such approvals.

9. Adjustment in RSUs. The Committee may make or provide for such adjustments as
provided for in Section 4.2 of the Plan.

10. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.

 

2



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

11. Stockholder Rights. The RSUs shall not represent an equity security of the
Company and shall not carry any voting or dividend rights. The Grantee shall
have no rights of a stockholder of the Company with respect to any Vested Shares
to be issued pursuant to a RSU until certificates for the Shares underlying the
RSUs granted hereby are issued to the Grantee or such Shares are otherwise
reflected in a book entry on the records kept by the Company’s stockholder
record keeper. Notwithstanding the foregoing, on the relevant Settlement Date,
the Grantee shall be entitled to receive an amount in cash equal to the
dividends, if any, that would have become payable on or after the Vesting Date,
but prior to the Settlement Date, with respect to the Shares issued on the
Settlement Date.

12. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. Grantee’s execution or acceptance of this
Agreement shall not be construed as conferring any legal rights upon the Grantee
for a continuation of an employment or other relationship with the Company, nor
shall it interfere with the right of the Company to discharge the Grantee and to
treat him without regard to the effect which such treatment might have upon as a
Grantee.

13. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, RSUs or Vested
Shares, and such holder shall have no right to be advised of, any material
information regarding the Company at any time prior to, upon or in connection
with receipt of the Shares.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

15. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares, or (b) credit a book entry related to the
Shares to be entered on the records of the Company’s stockholder record keeper,
unless and until the Company is advised by its counsel that such issuance and
delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of such issuance and delivery of such certificates
or entry on the records, as applicable, and in order to ensure compliance with
such laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

16. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

17. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

3



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

18. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

19. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made, and the RSUs and Shares are granted, pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan, shall be final and binding
upon the Grantee and all other persons.

20. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

21. Amendment. This Agreement may be amended as provided under the Plan, but
except as provided in the Plan no such amendment shall adversely affect the
Grantee’s rights under the Agreement without the Grantee’s written consent,
unless otherwise permitted by the Plan.

22. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

23. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

24. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

25. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

26. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for all taxes and tax consequences with respect to the grant of
RSUs, the lapse of restrictions otherwise imposed by this Agreement and the
issuance of Shares pursuant hereto. The Grantee further acknowledges that it is
the Grantee’s responsibility to obtain any advice that the Grantee deems
necessary or appropriate with respect to any and all tax matters that

 

4



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

may exist as a result of the grant of the RSUs, the lapse of restrictions
otherwise imposed by this Agreement and the issuance of Shares pursuant hereto.
Notwithstanding any other provision of this Agreement, Shares shall not be
issued to the Grantee pursuant hereto unless, as provided in Section 17 of the
Plan, the Grantee shall have paid to the Company, or made arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to the
grant of the RSUs, the lapse of restrictions otherwise imposed by this Agreement
and the issuance of Shares pursuant hereto.

27. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the RSUs subject to all the terms and provisions of this
Agreement and of the Plan. The Shares issued pursuant hereto are granted
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and the RSUs and such Shares shall in all respects be interpreted in
accordance with the Plan. The Committee shall interpret and construe the Plan
and this Agreement, and its interpretation and determination shall be conclusive
and binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.

28. Restrictive Covenants. In consideration of receiving the RSUs hereunder, and
as a term and condition of the Grantee’s employment with the Company, the
Grantee agrees to adhere to, and be bound by, the following restrictions. The
Grantee hereby acknowledges that the Grantee’s job responsibilities give the
Grantee access to confidential and proprietary information belonging to the
Company and/or its subsidiaries, and that this and other confidential
information to which the Grantee has access would be of value, and provide an
unfair advantage, to a competitor in competing against the Company or its
subsidiaries in any of the markets in which the Company or its subsidiaries
maintains schools, provides on-line education classes or otherwise conducts
business. The Grantee further acknowledges that the following restrictions will
not cause the Grantee undue hardship. Consequently, the Grantee agrees that the
restrictions below (the “Restrictive Covenants”) are reasonable and necessary to
protect the Company’s and/or its subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For 24 months following Grantee’s Termination of Service, accept employment
with, own, manage, operate, consult or provide expert services to any person or
entity that competes with the Company or any of its subsidiaries in any capacity
that involves any responsibilities or activities involving or relating to any
Competing Educational Service, as defined herein. “Competing Educational
Service” means any educational service that competes with the educational
services provided by the Company and/or any of its subsidiaries, including but
not limited to coursework in the areas of visual communication and design
technologies; information technology; business studies; culinary arts; and
health education, or any education service. The Grantee hereby acknowledges that
the following organizations, among others, provide Competing Educational
Services and, should the Grantee accept employment with, own, manage, operate,
consult or provide expert services to any of these organizations, it would
inevitably require the use and/or disclosure of confidential information
belonging to the Company and/or its subsidiaries and would provide such
organizations with an unfair business advantage over the Company: American
Public Education, Inc.; Anthem Education; Apollo

 

5



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

Education Group, Inc.; Bridgepoint Education, Inc.; Capella Education Company;
Career Step, LLC; Delta Career Education Corporation; DeVry Education Group
Inc.; Education Management Corporation; Grand Canyon Education Inc.; ITT
Educational Services Inc.; Kaplan, Inc.; Laureate Education, Inc.; Learning Tree
International Inc.; Lincoln Educational Services, Inc.; National American
University Holdings Inc.; Pearson Embanet; Ross Education, LLC; Strayer
Education Inc.; Universal Technical Institute Inc.; Zenith Education Group, Inc.
and each of their respective subsidiaries, affiliates and successors. The
Grantee further acknowledges that the Company and/or its subsidiaries provide
career-oriented education through physical campuses throughout the United States
and web-based virtual campuses throughout the world and, therefore, it is
impracticable to identify a limited, specific geographical scope for this
Restrictive Covenant.

(b) For 24 months following Grantee’s Termination of Service, solicit, attempt
to solicit, assist with the solicitation of, direct another to solicit, or
otherwise entice any employee of the Company or any of its subsidiaries to leave
his/her employment.

(c) At all times following the Grantee’s Termination of Service, reveal,
divulge, or make known to any person, firm or corporation any confidential
information, or take any other action, in violation of the Confidential
Information Policy in the Company’s Code of Business Conduct & Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the RSUs or Shares issued hereunder, subject to the
terms and conditions of the Plan, and the Grantee agrees to pay the Company’s
attorneys’ fees and costs incurred in recovering such RSUs or Shares issued
pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

These Restrictive Covenants shall supersede the terms of the restrictive
covenants regarding competition and solicitation of Company employees that are
contained in all prior agreements entered into by the Grantee and the Company to
evidence an award under the Plan and to set forth the terms of such award. All
of the other terms of such prior agreements shall remain as is and shall not be
affected by this Agreement.

29. Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Grantee acknowledges and agrees to cooperate to the fullest extent possible in
the investigation, preparation, prosecution, or defense of the Company’s case,
including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel. Nothing in this
paragraph shall be construed as suggesting or implying that the Grantee should
testify in any way other than truthfully or provide anything other than
accurate, truthful information.

 

6



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

30. Condition to Accept Agreement. This Agreement will be null and void unless
the Grantee indicates his acceptance of the award of RSUs provided for hereunder
by signing, dating and returning this Agreement to the Company on or before
[INSERT DATE HERE].

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION By:  

 

Name:  

 

Title:  

 

ACCEPTANCE (OR REJECTION) OF AWARD BY GRANTEE

 

The undersigned, the Grantee, hereby:    (select one of the options below)

 

       ACCEPTS the award of RSUs as set forth in this Agreement and agrees to be
bound by the terms and conditions of this Agreement and the Plan.        REJECTS
the award of RSUs contemplated by this Agreement and forfeits all rights
relating thereto. Please note that a rejection of this award has no impact on
any other award of options, restricted stock or restricted stock units you have
previously received, including any restrictive covenants you are subject to
pursuant to the agreement(s) governing your previous awards.

 

Date:  

 

   

 

      (Signature of Grantee)       Print Name: Todd Nelson

Please sign and return a fully executed .pdf of this Restricted Stock Unit
Agreement by [INSERT DATE HERE], to                     . Failure to do so will
result in forfeiture of the award. Please retain a copy of this Restricted Stock
Unit Agreement for your records.

 

8